MEMORANDUM **
Martha Pulido-Ford, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision finding her removable for participating in alien smuggling, and ineligible for relief from removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process in immigration proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and for substantial evidence the agency’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005). We deny the petition for review.
Pulido-Ford’s due process rights were not violated by the admission of the 1-213 and G-170 forms because they were probative and their admission was not fundamentally unfair. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir.1995). The IJ’s admission of testimonial evidence after the submission deadline did not violate due process where Pulido-Ford had the opportunity to cross-examine the immigration officers. See Shin v. Mukasey, 547 F.3d 1019, 1024-1025 (9th Cir.2008).
Substantial evidence therefore supports the agency’s removability determination. See Espinoza, 45 F.3d at 311.
Pulido-Ford’s remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.